Form DOC

                                  UNITED STATES BANKRUPTCY COURT
                                    California Northern Bankruptcy Court

In    Loretta Birmingham                                 Case No.: 19−50981 SLJ 13
Re:
           Debtor(s)                            Chapter: 13




                                      NOTICE OF DISMISSAL OF CASE




   Notice is given that an order was filed on 5/24/2020 dismissing the above−captioned case effective 9/17/20.



Dated: 9/21/20                                   For the Court:


                                                 Edward J. Emmons
                                                 Clerk of Court
                                                 United States Bankruptcy Court

Doc # 75




      Case: 19-50981       Doc# 75      Filed: 09/21/20       Entered: 09/21/20 08:30:47        Page 1 of 1
